        Case 9:18-cv-00148-DLC Document 98 Filed 05/10/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION


BRENDAN E. ADAMS,                             Case No. CV-18-148-M-DLC

     Plaintiff and Counter                   JUDGMENT IN A CIVIL CASE
Defendant,

  vs.

HOWARD C. ROBERTS,

    Defendant and Counter
Claimant.



 X     Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdicts.

      Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

IT IS ORDERED AND ADJUDGED that

(1) Judgment is entered against Plaintiff and Counter Defendant Brendan E. Adams
and in favor of Defendant and Counter Claimant Howard C. Roberts on Adams’
claims of battery, trespass, and intentional infliction of emotional distress.
(2) Judgment is entered against Roberts and in favor of Adams on Roberts’
counterclaim of assault.
(3) Judgment is entered against Adams and in favor of Roberts on Roberts’
counterclaim of false imprisonment for compensatory damages in the amount of
$100,000.00 and for punitive damages in the amount of $750,000.00.
(4) The total judgment entered against Adams is $850,000.00.
 Case 9:18-cv-00148-DLC Document 98 Filed 05/10/21 Page 2 of 2



Dated this 10th day of May, 2021.

                        TYLER P. GILMAN, CLERK

                        By: /s/ A.S. Goodwin
                        A.S. Goodwin, Deputy Clerk
